    Case 4:12-cr-00503 Document 232 Filed on 07/16/20 in TXSD Page 1 of 5




                   UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION

UNITED STATES OF AMERICA, )
                              )
     Plaintiff,               )
                              )
     v.                       )          USDC Case No. 4:12-cr-503-1
                              )
JASON DANIEL GANDY,           )
                              )          Hon. Lee H. Rosenthal
     Defendant.               )          Chief United States District Judge
_____________________________

      UNOPPOSED MOTION TO VIEW SEALED DOCUMENTS

     COMES NOW JASON DANIEL GANDY, through undersigned counsel,

and respectfully moves this Honorable Court to release certain sealed

portions of the record to the undersigned counsel for Defendant. Counsel for

the United States has been consulted and has no objection to the relief

requested in this motion.

     1. Undersigned counsel – who did not represent Defendant during any

prior proceeding in the district court or on appeal – filed a notice of

appearance in this Court on June 25, 2020. See DE #231.

     2. Counsel has been unable to gain access to the following documents
    Case 4:12-cr-00503 Document 232 Filed on 07/16/20 in TXSD Page 2 of 5




filed under seal in this court: 1) Defendant’s final presentence investigation

report (“PSR”) (DE #183); 2) Addendum to PSR (DE #184); 3) Second

Addendum to PSR (DE # 196); 4) Attachment to Second Addendum to PSR

(DE #197); and 5) Statement of No Objections to PSR (DE #199).

      3. Counsel has been retained to prepare a motion to vacate under 28

U.S.C. § 2255 on Mr. Gandy’s behalf. Counsel requires access to the PSR and

related sealed documents to properly complete this task. The need for access

to these documents is particularly clear because this case involves a lengthy

and contested sentencing proceeding, where objections to the PSR were raised

and may not be properly understood without access to the underlying

paragraphs in the PSR and related documents. Counsel requires access to the

sealed portions of the record to ensure proper issue selection, substantive

accuracy and to ease this Court’s review of any § 2255 claims related to

counsel’s performance in connection with the PSR, by providing precise

citations to the specific portion of the PSR relevant to such claim.

      Accordingly, Defendant respectfully moves this Court to release the



                                       2
    Case 4:12-cr-00503 Document 232 Filed on 07/16/20 in TXSD Page 3 of 5




following sealed portions of the record: 1) Defendant’s final presentence

investigation report (“PSR”) (DE #183); 2) Addendum to PSR (DE #184); 3)

Second Addendum to PSR (DE # 196); 4) Attachment to Second Addendum

to PSR (DE #197); and 5) Statement of No Objections to PSR (DE #199), to

undersigned counsel by providing an accessible link to the documents

maintained under seal in the electronic court file or by other accessible

medium.

        Respectfully submitted at Houston, Texas on July 16, 2020.

                 LAW OFFICES OF D. CRAIG HUGHES

                                          ___________________________
                                          D. Craig Hughes
                                          State Bar No. 10211025
                                          Attorney for Defendant
                                          7324 Southwest Freeway-Suite 1466
                                          Houston, Texas 77074
                                          713-535-0683 - Direct
                                          713-510-1856 - Fax
                                          dcraighughes@msn.com (email)




                                      3
    Case 4:12-cr-00503 Document 232 Filed on 07/16/20 in TXSD Page 4 of 5




                     CERTIFICATE OF CONFERENCE

      The undersigned has conferenced with Opposing Counsel from the

Office of the U.S. Attorney for the Southern District of Texas on July 16, 2020,

and the government is unopposed to the instant motion.

                                           ___________________________
                                           D. Craig Hughes




                                       4
    Case 4:12-cr-00503 Document 232 Filed on 07/16/20 in TXSD Page 5 of 5




                        CERTIFICATE OF SERVICE

      I hereby certify that on this 16th day of July, 2020, I have electronically

filed the foregoing with the Clerk of the Court for the United States District

Court for the Southern District of Texas using the CM/ECF system. Counsel

for all parties to the case are registered CM/ECF users and will be served by

the CM/ECF system.



                                           ___________________________
                                           D. Craig Hughes




                                       5
